IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                AT JACKSON


ROBERT LEE TAYLOR,                        )
                                          )
       Petitioner,                        ) C. C. A. NO. 02C01-9805-CC-00161
                                          )
vs.                                       ) HAYWOOD COUNTY
                                          )
STATE OF TENNESSEE,                       ) No. 2903-CR

       Respondent.
                                          )
                                          )
                                                                 FILED
                                                                  August 12, 1998

                                        ORDER                   Cecil Crowson, Jr.
                                                                 Appellate C ourt Clerk




              This matter is before the Supreme Court upon the motion of the state to

affirm the judgment of the trial court pursuant to Rule 20, Rules of the Court of Criminal

Appeals. This case represents an appeal from the dismissal of the petitioner’s second

petition for post-conviction relief. In 1982, the petitioner was convicted of felony murder

and sentenced to life imprisonment. The judgment was affirmed on appeal. State v.

Taylor, 669 S.W.2d 694 (Tenn. Crim. App. 1983), perm. to app. denied, (Tenn. 1984).

The petitioner, by and through counsel, subsequently filed a petition for post-conviction

relief. The trial court dismissed the petition after conducting an evidentiary hearing.

This Court affirmed the dismissal on appeal, Taylor v. State, 875 S.W.2d 684 (Tenn.

Crim. App. 1993), perm. to app. denied, (Tenn. 1994).



              On September 12, 1997, the petitioner filed his second petition for post-

conviction relief. Finding that the petition did “not state any ground or claim upon which

relief may or should be granted,” the trial court dismissed the petition without

appointment of counsel or an evidentiary hearing.



              T.C.A. § 40-30-202(c) provides that no more than one petition for post-

conviction relief may be filed attacking a single judgment, and mandates that the trial

court shall summarily dismiss any second or subsequent petition if a prior petition was

filed and resolved on the merits by a court of competent jurisdiction. Since the

petitioner previously filed a petition that was resolved on the merits by the trial court and
by this Court on appeal, the petitioner's present petition was properly dismissed.

Additionally, after reviewing the entire record on appeal, we find that the petitioner’s

claim does not fall within one of the limited circumstances under which a prior petition

may be re-opened. See T.C.A. § 40-30-217.



              Accordingly, we conclude that the trial court did not err in summarily

dismissing the petitioner’s petition for post-conviction relief. It is, therefore, ORDERED

that the state’s motion is granted and the judgment of the trial court is affirmed in

accordance with Rule 20, Rules of the Court of Criminal Appeals. It appearing the

petitioner is indigent, costs of this appeal shall be taxed to the state.




                                           __________________________________
                                           PAUL G. SUMMERS, JUDGE



                                           __________________________________
                                           DAVID G. HAYES, JUDGE



                                           __________________________________
                                           JOE G. RILEY, JUDGE




                                              2